Appeal from a judgment of the Supreme Court in favor of defendant, entered June 12, 1950, in New York County, upon a dismissal of the complaint by the court at a Trial Term at the close of plaintiff’s case.

Per Curiam:

In plaintiff’s case no proof of rendition of any services whatever was adduced. Plaintiff’s verified bill of particulars expressly avers that “ the action herein is not based on any claim for services ”. Under the express terms of the original agreement dated May 8, 1946, which involved, inter alia, an attorney and client relationship, the attorney, plaintiff herein, was not required to render any services to the defendant, the client herein; or, if he *1098were to do so, it was conceded on the argument that he rendered none, and thus the earlier contract would, in any event, have been broken by plaintiff before the second contract was made.
The agreement of November 11, 1947, was a modification of the 1946 agreement. That 1947 paper also by its terms expressly released the attorney from any requirement to render any services while it purported to retain for him substantial rights and benefits in defendant’s earnings, in part amounting to what might be called a tribute in perpetuity.
Irrespective of whether the prior turnover order against the attorney was an adjudication binding herein, the agreement relied on was void, unconscionable and against public policy.
The judgment in defendant’s favor dismissing the complaint on the merits should be affirmed, with costs to defendant-respondent.